Citation Nr: 0909047	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of a head injury.

2.  Entitlement to an increased rating for autogenic hypnotic 
syncope with depression, currently rated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to February 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
regional office (RO).  The case later came under the 
jurisdiction of the Winston-Salem RO.  

In reviewing the claims file, the Board notes that the only 
issue which was certified for appellate review was 
entitlement to a higher rating for residuals of a head 
injury.  The Board notes however, that the Veteran's notice 
of disagreement in August 2006 indicated that he wanted a 
rating increase for his mental condition.  The language used 
by the Veteran was broad enough to cover both his service-
connected head injury and his service-connected autogenic 
hypnotic syncope with depression.  In addition, the Veteran 
has submitted a notice of disagreement regarding denial of an 
unemployability claim.  Therefore, the Board has all of these 
issues on the cover page of this document.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled for a VA mental disorders 
evaluation examination in September 2008.  A document in the 
claims file indicates that the Veteran failed to report for 
that examination.  Later in September 2008, the Veteran wrote 
to the RO to explain that the notice letter for the September 
2008 examination had been mailed to an old address, and he 
had not received it until the day of the scheduled 
examination.  He further reported that he had called the 
medical center, and was told to contact the RO to reschedule 
the appointment.  He requested a new appointment date as soon 
as possible.  The Board notes that the Veteran listed his 
current address on that letter as being a P.O. Box, rather 
than the street address to which the September 2008 
examination appointment notice had been mailed.  

A new examination was scheduled for November 2008.  A 
document contained in the claims file indicates that the 
Veteran failed to report for that examination.  The claims 
file does not contain a copy of the examination appointment 
notification letter that should have been sent from the VAMC 
to the Veteran, so it is unknown whether the examination 
notice was sent to the Veteran's current address.  

In December 2008, the Veteran submitted a Statement In 
Support of Claim in which he stated that he had never been 
notified of the November 2008 examination.  He further stated 
that if notified of an examination, he would report.  The 
Veteran also filed a December 2008 notice of disagreement 
with a rating decision which had denied entitlement to a 
total disability rating based on individual unemployability.  
The Board also finds that the Veteran's August 2006 notice of 
disagreement constituted a notice of disagreement with 
respect to the issue of entitlement to a rating in excess of 
10 percent for autogenic hypnotic syncope with depression.  

In light of the foregoing sequence of events, the Board 
concludes that additional development is required, to include 
the scheduling of another mental disorders examination, and 
the issuance of a statement of the case regarding the 
increased rating claim for autogenic hypnotic syncope with 
depression and the Veteran's unemployability claim.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
Veteran identify all health care 
providers who recently treated him for a 
mental disorder.  The RO should also 
inquire as to whether the Veteran is in 
receipt of Social Security Administration 
disability benefits.  Thereafter, the RO 
should attempt to obtain any additional 
evidence identified by the Veteran.

2.  The Veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current nature and severity 
of the Veteran's service-connected 
disabilities.  The notice of the 
examination must be sent to the Veteran's 
new address.  The examiner is requested 
to determine all current manifestations 
associated with the Veteran's mental 
disorders and to comment on their 
severity.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
Veteran's psychiatric disorder.  A 
current Global Assessment of Functioning 
(GAF) scale score should be provided.  
The claims folder should be available for 
review in conjunction with the 
examination.  The examiner should also 
indicate the effect, if any, that the 
Veteran's disorder has on his 
employability.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

3.  In the event the Veteran fails to 
report for the examination, a copy of the 
notification letter should be placed in 
the claims file.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an initial rating higher than 10 percent 
for residuals of a head injury.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  The RO should issue a statement of 
the case in response to the August 2006 
notice of disagreement with the rating 
decision of March 2006, which denied an 
increased rating for autogenic hypnotic 
syncope with depression, and a December 
2008 notice of disagreement with the 
rating decision of December 2008, which 
denied a total disability rating based on 
unemployability.  The RO should then 
allow the Veteran an appropriate period 
of time to perfect his appeal of these 
issues to the Board if he so desires by 
filing a VA Form 9 substantive appeal.  
38 C.F.R. § 20.302(b).  

6.  The Veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over the issue of 
entitlement to an increased rating for 
autogenic hypnotic syncope with 
depression and the unemployability issue 
if he files a timely substantive appeal 
that complies with the provisions of 38 
U.S.C.A. § 7105 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

